 



Exhibit 10.21
COMPENSATORY ARRANGEMENTS WITH EXECUTIVE OFFICERS
     The current compensatory arrangements of each of the four most highly
compensated executive officers other than Martin W. Brauns who were serving as
executive officers of Interwoven, Inc. (the “Company”) at December 31, 2005 are
described below.
     John E. Calonico, Jr., Senior Vice President and Chief Financial Officer.
Mr. Calonico’s 2006 base salary is $255,000 and his 2006 on-target incentive pay
is $125,000. All of his incentive pay is determined under the 2006 Executive
Officer Incentive Bonus Plan. In addition, Mr. Calonico holds stock options that
will immediately vest as to 50% of the number of any unvested shares subject to
such options in connection with a change in control of the Company that involves
the termination (without cause) or constructive termination of his employment
within 12 months following the change in control. As of December 31, 2005,
13,542 unvested shares, with a weighted average exercise price of approximately
$11.42 per share, were subject to stock options containing these 50%
acceleration benefits. Mr. Calonico’s employment is “at will” and may be
terminated at any time, with or without formal cause.
     Scipio M. Carnecchia, Interim President and Senior Vice President of
Worldwide Sales. Mr. Carnecchia’s 2006 base salary is $200,000 and his 2006
on-target incentive pay has not been determined. The amount of incentive pay
that Mr. Carnecchia may be paid consists of commissions for software license
bookings and professional services revenue. Those commissions are earned and
paid quarterly upon attainment of quarterly goals for software license bookings
and professional services revenue, and quarterly goals for that revenue less the
cost of the sales organization to attain that revenue. In addition,
Mr. Carnecchia holds stock options that will immediately vest as to 50% of the
number of any unvested shares subject to such options in connection with a
change in control of the Company that involves the termination of his employment
without cause. As of December 31, 2005, 68,973 unvested shares, with a weighted
average exercise price of approximately $10.83 per share, were subject to stock
options containing this benefit. Mr. Carnecchia’s employment is “at will” and
may be terminated at any time, with or without formal cause.
     Steven J. Martello, Senior Vice President of Client Services.
Mr. Martello’s 2006 base salary is $250,000 and his 2006 on-target incentive pay
is $200,000. Of this incentive pay, $50,000 is determined under the 2006
Executive Officer Incentive Bonus Plan; the balance consists of commissions on
revenue from professional services revenue. Those commissions are earned and
paid quarterly upon attainment of quarterly goals for professional services
revenue, and quarterly goals for that revenue less the cost to provide the
professional services. In addition, Mr. Martello holds stock options that will
immediately vest as to 50% of the number of any unvested shares subject to such
options in connection with a change in control of the Company that involves the
termination of his employment without cause. As of December 31, 2005, 94,930
unvested shares, with a weighted average exercise price of approximately $10.65
per share, were subject to stock options containing this benefit. Mr. Martello’s
employment is “at will” and may be terminated at any time, with or without
formal cause.

 



--------------------------------------------------------------------------------



 



     David Nelson-Gal, Senior Vice President of Engineering. Mr. Nelson-Gal’s
2006 base salary is $250,000 and his 2006 on-target incentive pay is $103,000.
All of his incentive pay is determined under the 2006 Executive Officer
Incentive Bonus Plan. Mr. Nelson-Gal’s employment is “at will” and may be
terminated at any time, with or without formal cause.
     All of these officers are eligible to participate in the Company’s various
benefit plans, including its medical, dental and vision benefit plans and its
401(k) plan.

 